Exhibit 10.2
    
EXECUTION VERSION
1







WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT
dated as of November 17, 2020


among


FIRSTENERGY TRANSMISSION, LLC,
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED,
MID-ATLANTIC INTERSTATE TRANSMISSION, LLC,
and
TRANS-ALLEGHENY INTERSTATE LINE COMPANY,
as Borrowers,


THE LENDERS NAMED HEREIN,
as Lenders,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


THE FRONTING BANKS NAMED HEREIN,
as Fronting Banks









MIZUHO BANK, LTD.,
PNC CAPITAL MARKETS LLC,
CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF NOVA SCOTIA,
BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A. and
MUFG BANK, LTD.,
as Joint Lead Arrangers






--------------------------------------------------------------------------------



WAIVER AND AMENDMENT NO. 2 TO
CREDIT AGREEMENT


This WAIVER AND AMENDMENT NO. 2, dated as of November 17, 2020 (this
“Amendment”), to the Existing Credit Agreement referred to below, is entered
into by and among FirstEnergy Transmission, LLC (“FET”), American Transmission
Systems, Incorporated (“ATSI”), Mid-Atlantic Interstate Transmission, LLC
(“MAIT”) and Trans-Allegheny Interstate Line Company (“TrAILCo”, and together
with FET, ATSI and MAIT, the “Borrowers”), each of the Lenders (as defined in
the Existing Credit Agreement) party hereto, PNC Bank, National Association
(“PNC”), as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders, and each of the Fronting Banks (as defined in the Existing
Credit Agreement) party hereto.
PRELIMINARY STATEMENTS
1.    The Borrowers, the Lenders, the Administrative Agent and the Fronting
Banks are parties to that certain Credit Agreement, dated as of December 6, 2016
(as amended by Amendment No. 1 thereto, dated as of October 19, 2018, the
“Existing Credit Agreement”, as amended by this Amendment, the “Amended
Agreement”, and as the Amended Agreement may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Amended Agreement.
2.    The Borrowers have requested that the Lenders irrevocably, in reliance on
the representations and warranties set forth herein and the facts and
circumstances disclosed by the Borrowers to the Credit Parties on or before the
Amendment Effective Date (as defined below), waive (i) any breach of the
representation and warranty set forth in the third sentence of Section 4.01(m)
of the Existing Credit Agreement, which breach would result in an Event of
Default under Section 6.01(b) of the Existing Credit Agreement, (ii) any breach
of the covenant set forth in Section 5.01(i)(ii) of the Existing Credit
Agreement, which breach would result in an Event of Default under Section
6.01(c)(i) of the Existing Credit Agreement, and (iii) any Event of Default that
may have occurred and be continuing under Section 6.01(e) of the Existing Credit
Agreement (provided, that the underlying breach or default under the applicable
Indebtedness of any Borrower or any Significant Subsidiary of such Borrower that
gave rise to such Event of Default under Section 6.01(e) of the Existing Credit
Agreement has been irrevocably waived by the holders of such Indebtedness), in
each case, solely to the extent such breach or Event of Default occurred on or
before the date hereof as a consequence of the facts and circumstances described
on Schedule 1 hereto (such Events of Default, collectively, the “Relevant Events
of Default”, and such facts and circumstances described on Schedule 1 hereto,
the “Noncompliance Event”), and the Lenders party hereto (constituting the
Majority Lenders) have agreed to grant such waiver on the terms and conditions
set forth herein.
3.    In consideration thereof, the Lenders party hereto desire to amend the
Existing Credit Agreement in certain particulars, including, without limitation,
to amend the Applicable



--------------------------------------------------------------------------------

2


Margin, and the parties hereto have agreed to such amendments on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.    Waiver. Subject to the satisfaction or waiver of the conditions
precedent set forth in Section 3 hereof, the Administrative Agent and the
Majority Lenders hereby irrevocably, in reliance on the representations and
warranties set forth herein and the facts and circumstances disclosed to the
Credit Parties on or before the Amendment Effective Date, waive the Relevant
Events of Default solely to the extent such Relevant Events of Default occurred
on or before the date hereof as a consequence of the Noncompliance Event. The
foregoing waiver shall be limited precisely as provided for herein and, for the
avoidance of doubt, shall not be deemed to be a waiver of any of the rights or
remedies of the Administrative Agent, the Fronting Banks and the Lenders under
this Amendment or any other Loan Document for any existing or future Unmatured
Default or Event of Default arising from any breach or failure to comply with
any provision (other than, solely with respect to the Relevant Events of
Default, the specific provisions referenced in paragraph 2 of the Preliminary
Statements contained herein) under any Loan Document (including, without
limitation, the representations and warranties set forth in Section 4.01(f) of
the Credit Agreement and the second sentence of Section 4.01(g) of the Credit
Agreement). The Administrative Agent, the Fronting Banks and the Lenders
specifically reserve the right to insist on strict compliance with the terms of
the Credit Agreement and the other Loan Documents with respect to any other
violation of Anti-Corruption Laws by any Covered Entity (or any director,
officer, employee or agent thereof), including, without limitation, any
potential violation of Anti-Corruption Laws related to the investigation by
several Governmental Authorities surrounding Ohio House Bill 6 involving Mr.
Larry Householder and other individuals and entities allegedly affiliated with
Mr. Householder, and the Borrowers expressly acknowledge such reservation of
rights.
SECTION 2.    Amendments to Existing Credit Agreement. The Existing Credit
Agreement is, effective as of the date hereof and subject to the satisfaction or
waiver of the conditions precedent set forth in Section 3 hereof, hereby amended
as follows:
(a)    The following defined terms contained in Section 1.01 of the Existing
Credit Agreement are hereby amended and restated in their entirety to read as
follows:
“Applicable Margin” means, for any Alternate Base Rate Advance or any Eurodollar
Rate Advance made to any Borrower, the interest rate per annum set forth in the
relevant row of the table immediately below, determined by reference to the
Reference Ratings for such Borrower from time to time in effect:





--------------------------------------------------------------------------------

3



BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances1.125%1.250%1.500%2.000%2.250%
2.750% in the case of FET
2.500% in the case of each Borrower other than FET
Applicable Margin for Alternate Base Rate Advances0.125%0.250%0.500%1.000%1.250%
1.750% in the case of FET
1.500% in the case of each Borrower other than FET

For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the Pricing Level and (ii) if there
is a difference of more than one level in Reference Ratings of S&P and Moody’s,
the Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the Pricing Level, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the Pricing Level. If there exists only one Reference
Rating, such Reference Rating will be used to determine the Pricing Level.
“Disclosure Documents” means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2019, Quarterly Reports on Form 10-Q for the fiscal quarters
ended March 31, 2020 and June 30, 2020, and Current Reports on Form 8-K filed in
2020 and prior to the Amendment No. 2 Effective Date, (ii) with respect to each
other Borrower, such Borrower’s (A) consolidated balance sheet as of December
31, 2019, and the related consolidated statements of income, retained earnings
and cash flows for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, with, in each case, any accompanying notes, and (B)
unaudited consolidated balance sheet as of June 30, 2020, and the related
consolidated statements of income, retained earnings and cash flows for the
six-month period then ended, in each case with respect to the foregoing clauses
(A) and (B), prepared in accordance with GAAP (but, in the case of such
statements that are unaudited, subject to year-end adjustments and the exclusion
of detailed footnotes) and copies of which have been furnished to each Lender
and each Fronting Bank, and (iii)



--------------------------------------------------------------------------------

4


with respect to any Borrower referenced in clause (ii) above, the matters, if
any, described in the portion of Schedule V hereto applicable to such Borrower
as indicated thereon.
“Material Adverse Effect” means, with respect to any Borrower, (i) any material
adverse effect on, or a material adverse change in, the business, property,
assets, operations, condition (financial or otherwise), liabilities (actual or
contingent) or prospects of such Borrower and its Consolidated Subsidiaries,
taken as a whole, (ii) any material adverse effect on the legality, validity,
binding effect or enforceability against such Borrower of this Agreement or any
other Loan Document to which it is a party or (iii) a material impairment of the
ability of such Borrower to perform any of its obligations under this Agreement
or any other Loan Document to which it is a party.
(b)    The following new definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order:
“Amendment No. 2” means Waiver and Amendment No. 2, dated as of November 17,
2020, by and among the Borrowers, the Lenders party thereto, the Administrative
Agent and the Fronting Banks party thereto, which Amendment No. 2 amended this
Agreement pursuant to the terms thereof.
“Amendment No. 2 Effective Date” means the Amendment Effective Date (as defined
in Amendment No. 2), which date is November 17, 2020.
“FE Borrowers” means the Borrowers (as such term is defined in the FE Credit
Agreement).
“FE Credit Agreement” means that certain Credit Agreement, dated as of December
6, 2016, as amended by Amendment No. 1 thereto, dated as of October 19, 2018,
and Waiver and Amendment No. 2 thereto, dated as of November 17, 2020, among FE,
The Cleveland Electric Illuminating Company, Metropolitan Edison Company, Ohio
Edison Company, Pennsylvania Power Company, The Toledo Edison Company, Jersey
Central Power & Light Company, Monongahela Power Company, Pennsylvania Electric
Company, The Potomac Edison Company and West Penn Power Company, as borrowers,
the lenders party thereto, Mizuho Bank, Ltd., as administrative agent, the
fronting banks party thereto and the swing line lenders party thereto.
(c)     The table contained in Section 2.04(a) of the Existing Credit Agreement
is hereby amended by deleting the number “0.275%” in Level 4 therein in its
entirety and substituting therefor the number “0.30%”.



--------------------------------------------------------------------------------

5


(d)    Section 3.02(i)(A) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(A)    The representations and warranties of such Borrower contained in Section
4.01 (other than the first sentence of subsection (g) thereof (but solely with
respect to the unaudited consolidated balance sheet of such Borrower and its
Subsidiaries, as at September 30, 2016, and the related consolidated statements
of income, retained earnings and cash flows for the nine months then ended) with
respect to any Extension of Credit following the initial Extension of Credit)
are true and correct on and as of the date of such Extension of Credit, before
and after giving effect to such Extension of Credit and to the application of
the proceeds therefrom, as though made on and as of such date (other than, as to
any such representation or warranty that by its terms refers to a specific date
other than the date of such Extension of Credit, in which case, such
representation and warranty shall be true and correct as of such specific
date);”
(e)    Section 3.02(i) of the Existing Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (B) thereof and (ii) adding the
following new clauses (D) and (E) at the end thereof to read as follows:


“(D)    Immediately after giving pro forma effect to such Extension of Credit,
the aggregate amount of FE’s cash and cash equivalents shall not exceed
$500,000,000; and


(E)    FE’s Quarterly Report on Form 10-Q for the fiscal quarter ended September
30, 2020 shall have been filed with the SEC; provided, however, that this clause
(E) shall not constitute a condition to any Extension of Credit to the Borrowers
(other than FET) if (and only if), immediately after giving effect to such
Extension of Credit, the sum of (i) the aggregate Outstanding Credits for the
account of the Borrowers (other than FET) plus (ii) the aggregate Outstanding
Credits (as defined in the FE Credit Agreement) for the account of the FE
Borrowers (other than FE) under the FE Credit Agreement, shall not exceed
$500,000,000 in the aggregate;”
(f)    Section 4.01(m) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(m)    Anti-Corruption Laws and Sanctions. Such Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance with
Anti-Corruption Laws and Sanctions in all respects by the Covered Entities and
their respective directors, officers, employees and, to the extent commercially
reasonable, agents under the control and acting on behalf of the Covered
Entities. The Covered Entities are in compliance in all material respects with
(i) the Trading with the Enemy Act, as amended, and each of the regulations
promulgated by OFAC (31 CFR, Subtitle B, Chapter V, as amended)



--------------------------------------------------------------------------------

6


and any other enabling legislation or executive order relating thereto, and (ii)
the Patriot Act. The Covered Entities and their respective officers and
employees and, to the knowledge of such Borrower, the Covered Entities’
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects, except to the extent disclosed in Schedule 1
to Amendment No. 2. None of the Covered Entities or any of their respective
directors, officers or employees or, to the knowledge of such Borrower, any
agent of the Covered Entities (i) is a Sanctioned Person, (ii) has assets
located in Sanctioned Countries in violation of applicable Sanctions, (iii) does
business in or with, or derives its operating income from investments in, or
transactions with, Sanctioned Persons or (iv) does unauthorized business in or
with, or derives its operating income from unauthorized investments in, or
transactions with, Sanctioned Countries. No Borrowing or use of proceeds thereof
will violate Anti-Corruption Laws or applicable Sanctions.”
(g)    Section 5.01(i) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(i)    Compliance with Anti-Corruption Laws and Sanctions. (i) Maintain in
effect and enforce, and cause the other Covered Entities to maintain in effect
and enforce, policies and procedures designed to ensure compliance with
Anti-Corruption Laws and applicable Sanctions in all respects by the Covered
Entities and their respective directors, officers, employees and, to the extent
commercially reasonable, agents under the control and acting on behalf of the
Covered Entities, and (ii) comply, and cause the other Covered Entities to
comply, in all material respects with Anti-Corruption Laws and Sanctions
applicable to it or its property.”
(h)    Section 6.01 of the Existing Credit Agreement is hereby amended by (i)
adding the word “or” at the end of clause (i) thereof and (ii) adding the
following new clause (j) immediately after clause (i) thereof:


“(j)    (i) Any indictment shall be issued against FE or any of its Affiliates
arising from a purported violation of any Anti-Corruption Law, or (ii) FE or any
of its Affiliates shall have entered into any deferred prosecution agreement (or
similar agreement) with respect to a purported violation of any Anti-Corruption
Law (other than any deferred prosecution agreement (or similar agreement) solely
with respect to the Noncompliance Event (as defined in Amendment No. 2));”



--------------------------------------------------------------------------------

7


SECTION 3.     Conditions to Effectiveness.


This Amendment shall become effective as of the date first above written (the
“Amendment Effective Date”) when, and only when, the following conditions have
been satisfied (or waived by the Administrative Agent and the Lenders party
hereto in their sole discretion):


(a)     The Administrative Agent shall have received, in immediately available
funds, to the extent invoiced prior to the Amendment Effective Date,
reimbursement or payment of all reasonable out-of-pocket costs and expenses of
the Administrative Agent (including, but not limited to, the reasonable fees and
expenses of counsel (including, but not limited to, one local counsel and any
specialist counsel in each relevant jurisdiction) to the Administrative Agent)
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document.
(b)    The Administrative Agent shall have received the following documents,
each document being dated the date of receipt thereof by the Administrative
Agent (which date shall be the same for all such documents, except as otherwise
specified below), in form and substance satisfactory to the Administrative
Agent:
(i)    either (A) counterparts of this Amendment duly executed by each of the
Borrowers, the Majority Lenders, the Administrative Agent and the Fronting Banks
or (B) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Amendment) that such parties have signed counterparts of this Amendment;
(ii)    copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the Amendment
Effective Date will be deemed to have been delivered under this clause (ii) and
the Lenders party hereto acknowledge receipt of each such Disclosure Document);
(iii)    an opinion of James A. Arcuri, Associate General Counsel of FirstEnergy
Service Company, counsel for the Borrowers;
(iv)    an opinion of Jones Day, special counsel for the Borrowers;
(v)    good standing certificates with respect to FET issued no earlier than
fifteen (15) days prior to the Amendment Effective Date;
(vi)    certified copies of (A) the resolutions of the Board of Directors of
each Borrower approving this Amendment, the Amended Agreement and the other Loan
Documents being executed and delivered in connection with this Amendment to
which such Borrower is, or is to be, a party and (B) all documents evidencing
any other necessary corporate action with respect to this Amendment, the Amended
Agreement and such other Loan Documents;



--------------------------------------------------------------------------------

8


(vii)    a certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign this Amendment and each other Loan Document being
executed and delivered in connection with this Amendment to which such Borrower
is, or is to become, a party and the other documents to be delivered hereunder,
(B) that attached thereto are true and correct copies of the Organizational
Documents of such Borrower, in each case as in effect on such date, and (C) that
attached thereto are true and correct copies of all governmental and regulatory
authorizations and approvals (including such Borrower’s Approval) required for
the due execution, delivery and performance by such Borrower of this Amendment,
the Amended Agreement and each other Loan Document being executed and delivered
in connection with this Amendment to which such Borrower is, or is to become, a
party; and
(viii)    a certificate of an Authorized Officer of each Borrower (the
statements in which shall be true) certifying that, both before and after giving
effect to this Amendment, (A) no event has occurred and is continuing that
constitutes an Event of Default or an Unmatured Default with respect to such
Borrower (other than the Relevant Events of Default) and (B) all representations
and warranties of such Borrower contained in the Amended Agreement and each
other Loan Document to which such Borrower is a party are true and correct in
all material respects (or, in the case of any such representation or warranty
already qualified by “Material Adverse Effect” or any other materiality
qualification, true and correct in all respects) on and as of the Amendment
Effective Date, as though made on and as of such date (other than any such
representation or warranty that by its terms refers to a specific date, in which
case such representation and warranty shall be true and correct as of such
specific date);
(c)    The Administrative Agent shall have received evidence, in form and
substance satisfactory to the Administrative Agent, that any defaults related to
the occurrence of the Noncompliance Event under any agreements or instruments
evidencing any existing Indebtedness of FE exceeding (or with undrawn
commitments exceeding) $100,000,000 have been waived, and FET shall have
certified to the Administrative Agent and the Lenders that no such defaults
(other than such defaults that have been waived) exist.
(d)    (i) FET shall have executed and delivered to the Administrative Agent the
fee letter agreement, dated the date hereof, between FET and the Administrative
Agent and (ii) FET shall have paid (or caused to be paid) to the Administrative
Agent, in immediately available funds, all of the fees payable in accordance
with such fee letter agreement.
(e)    The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of any Lender prior to the Amendment Effective Date.





--------------------------------------------------------------------------------

9


SECTION 4.     Conditions Subsequent.


The Borrowers shall satisfy (or cause to be satisfied) each of the requirements
set forth below on or before the date specified for such requirement (or such
later date as may be agreed by the Administrative Agent in its sole discretion):
(a)    No later than December 4, 2020, the Administrative Agent shall have
received the following documents, each document being dated the date of receipt
thereof by the Administrative Agent (which date shall be the same for all such
documents, except as otherwise specified below), in form and substance
satisfactory to the Administrative Agent:
(i)    Opinions of (A) special Maryland counsel to TrAILCo, and (B) special
Virginia counsel to TrAILCo;
(ii)    Good standing certificates with respect to each Borrower (other than
FET) issued no earlier than fifteen (15) days prior to the Amendment Effective
Date; and
(iii)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank or any
other Lender may have reasonably requested, all in form and substance
satisfactory to the Administrative Agent, such Fronting Bank or such other
Lender (as the case may be).
(b)    No later than January 15, 2021, the Borrowers shall have entered into an
amendment to the Credit Agreement providing for (i) updated replacement LIBOR
language (based on the ARRC hard-wired fallback language), (ii) a customary
limited liability company divisions provision and (iii) an updated EEA bail-in
provision (reflecting the departure of the United Kingdom from the European
Union), in each case, as reasonably agreed to by the Borrowers and the
Administrative Agent and as customary for a facility of this type.
(c)     Prior to February 1, 2021, and at such other times thereafter as may be
reasonably requested by the Administrative Agent or the Majority Lenders (but
not before May 1, 2021 and no more frequently than once per fiscal quarter), FET
shall deliver to the Administrative Agent (who shall provide a copy to the
Lenders) a written report, in form, detail and substance reasonably satisfactory
to the Administrative Agent and the Majority Lenders, describing the actions
that FET has taken and will be taking in order to ensure that FET and the other
Covered Entities (and their respective officers, directors and employees) have
in place policies and procedures necessary to ensure compliance with
Anti-Corruption Laws; provided, that FET shall not be required to provide (i)
information subject to attorney-client privilege or (ii) information prohibited
to be disclosed to the Credit Parties by Applicable Law.
(d)    Within one (1) Business Day after the filing of FE’s Quarterly Report on
Form 10-Q for the fiscal quarter ended September 30, 2020 (the “2020 3Q 10-Q”)
with the SEC, FET shall deliver to the Administrative Agent a certificate of an
Authorized Officer of FET (the statements in which shall be true, as reasonably
determined by the Majority Lenders) certifying that the 2020 3Q 10Q does not
contain any information that varies from the information contained in the draft
Form 10-Q of FE for the quarterly period ended September 30, 2020



--------------------------------------------------------------------------------

10


(Confidential Draft dated November 16, 2020) delivered to the Administrative
Agent and the Lenders on November 16, 2020 (the “Draft 10-Q”) in any respect
materially adverse to the interests of the Lenders under the Credit Agreement
and the other Loan Documents.
SECTION 5.     Representations and Warranties.


Each Borrower represents and warrants as follows:
(a)    Due Authorization. The execution, delivery and performance by it of this
Amendment and each other Loan Document being executed and delivered in
connection with this Amendment to which such Borrower is a party, and the
performance by such Borrower of the Amended Agreement, have been duly authorized
by all necessary corporate action on its part and do not, and will not, require
the consent or approval of its shareholders or members, as the case may be,
other than such consents and approvals as have been duly obtained, given or
accomplished.
(b)    No Violation, Etc. Neither the execution, delivery or performance by it
of this Amendment or any other Loan Document being executed and delivered in
connection with this Amendment to which it is a party, nor the consummation by
it of the transactions contemplated hereby or thereby, nor compliance by it with
the provisions hereof or thereof, nor the performance by it of the Amended
Agreement, contravenes or will contravene, or results or will result in a breach
of, any of the provisions of its Organizational Documents, any Applicable Law,
or any indenture, mortgage, deed of trust, lease, license or any other agreement
or instrument to which it or any of its Subsidiaries is party or by which its
property or the property of any of its Subsidiaries is bound, or results or will
result in the creation or imposition of any Lien upon any of its property or the
property of any of its Subsidiaries, except to the extent such contravention or
breach, or the creation or imposition of any such Lien, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.
(c)    Governmental Actions. No Governmental Action is or will be required in
connection with (i) the execution, delivery or performance by it of, or the
consummation by it of the transactions contemplated by, this Amendment or any
other Loan Document being executed and delivered in connection with this
Amendment to which it is, or is to become, a party, or (ii) the performance by
it of the Amended Agreement, in each case, other than such Borrower’s Approval,
as applicable, which has been duly issued and is in full force and effect.
(d)    Execution and Delivery. This Amendment and the other Loan Documents being
executed and delivered in connection with this Amendment to which it is, or is
to become, a party have been or will be (as the case may be) duly executed and
delivered by it, and each of this Amendment and the Amended Agreement is, and
upon execution and delivery thereof each such other Loan Document will be, the
legal, valid and binding obligation of it enforceable against it in accordance
with its terms, subject, however, to the application by a court of general
principles of equity and to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally.





--------------------------------------------------------------------------------

11


(e)    No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of such Borrower to the
Administrative Agent, any Fronting Bank or any Lender pursuant to or in
connection with this Amendment and the transactions contemplated hereby
(including, without limitation, the Draft 10-Q), when taken together with the
Disclosure Documents, do not contain, when taken as a whole, any untrue
statement of a material fact and do not omit, when taken as a whole, to state
any fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect.
(f)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
such Borrower, threatened against such Borrower or any of its Subsidiaries that
involve this Amendment, the Amended Agreement or any other Loan Document.
(g)    No Default. No Unmatured Default or Event of Default has occurred and is
continuing (other than the Relevant Events of Default) or would occur as a
result of (i) the execution, delivery or performance by such Borrower of this
Amendment or any other Loan Document being executed and delivered in connection
with this Amendment to which it is, or is to become, a party or (ii) the
performance by such Borrower of the Amended Agreement.
(h)    Policies and Procedures Regarding Compliance with Anti-Corruption Laws.
The Borrowers have provided to the Administrative Agent on or prior to the
Amendment Effective Date a true and complete (i) list and copy of all policies
and procedures currently in place at each Borrower and each Covered Entity
related to compliance with Anti-Corruption Laws and (ii) summary and description
of all remedial actions taken by, changes made by, or other responses of each
Borrower and each Covered Entity with respect to the Noncompliance Event.
(i)    Anti-Corruption Laws. No Borrowing has been used in violation of any
Anti-Corruption Law.
(j)    2020 3Q 10-Q. Pursuant to the Form 12b-25 filed by FE with the SEC on
November 9, 2020, the deadline for the filing of the 2020 3Q 10-Q with the SEC
was extended to November 16, 2020.  FE is not able to meet such extended filing
deadline, and intends to file the 2020 3Q 10-Q with the SEC on or before
November 19, 2020, as a result of the additional time needed to provide
appropriate disclosure in the 2020 3Q 10-Q with respect to (i) the Noncompliance
Event, (ii) the ongoing government investigations and internal investigations
regarding matters previously publicly disclosed by FE, (iii) FE’s re-evaluation
of its controls framework and (iv) identification of one or more material
weaknesses in its internal controls framework, but not due to any material
dispute or disagreement with FE’s independent accounting firm as to the
substance of any disclosure (or any omission of any disclosure) in the 2020 3Q
10-Q.



--------------------------------------------------------------------------------

12


SECTION 6. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a)    Except as expressly amended or waived hereby, all of the representations,
warranties, terms, covenants and conditions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect in accordance with
their respective terms and are hereby in all respects ratified and confirmed.
The waiver and amendments set forth herein shall be limited precisely as
provided for herein and shall not be deemed to be a waiver of, amendment of,
consent to departure from or modification of any term or provision of the Loan
Documents or any other document or instrument referred to therein or of any
transaction or further or future action on the part of any Borrower requiring
the consent of the Administrative Agent, the Fronting Banks or the Lenders
except to the extent specifically provided for herein. Except as expressly set
forth herein, the Administrative Agent and the Lenders have not and shall not be
deemed to have waived any of their respective rights and remedies against the
Borrowers for any existing or future Unmatured Default or Event of Default. The
Administrative Agent, the Fronting Banks and the Lenders reserve the right to
insist on strict compliance with the terms of the Credit Agreement and the other
Loan Documents, and the Borrowers expressly acknowledge such reservation of
rights. Any future or additional waiver or amendment of any provision of the
Credit Agreement or any other Loan Document shall be effective only if set forth
in a writing separate and distinct from this Amendment and executed by the
appropriate parties in accordance with the terms thereof.
(b)    Upon the effectiveness of this Amendment: (i) each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Existing Credit Agreement shall mean and be a
reference to the Amended Agreement; and (ii) each reference in any other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Existing Credit Agreement shall mean and be a reference
to the Amended Agreement. This Amendment shall constitute a “Loan Document” for
all purposes under the Credit Agreement and the other Loan Documents.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Administrative Agent or the Fronting Banks under the
Existing Credit Agreement or any other Loan Document, nor constitute a waiver of
any provision of the Existing Credit Agreement or any other Loan Document.
SECTION 7.    Costs and Expenses.
Each Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and each Fronting Bank in
connection with the preparation, execution, delivery, syndication and
administration of this Amendment and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel (including, but not limited to, one local counsel and any
specialist counsel in each relevant jurisdiction) for the Administrative Agent
and the Fronting Banks with respect thereto and with respect to advising the
Administrative Agent and the Fronting Banks as to their rights and
responsibilities under this Amendment. Each Borrower further agrees to pay



--------------------------------------------------------------------------------

13


on demand all reasonable out-of-pocket costs and expenses, if any (including,
without limitation, reasonable fees and expenses of counsel), incurred by the
Administrative Agent, the Fronting Banks and the Lenders in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Amendment, the Amended Agreement and the other documents to be delivered
hereunder, including, without limitation, counsel fees and expenses in
connection with the enforcement of rights under this Section. The Borrowers
acknowledge and agree that, pursuant to Section 8.05(a) of the Credit Agreement,
they are required to pay, among other costs and expenses set forth therein, the
reasonable fees and expenses of counsel for the Administrative Agent (including,
but not limited to, any local counsel and any specialist counsel for the
Administrative Agent), in accordance with the terms thereof.
SECTION 8.    Counterparts.
This Amendment may be executed in any number of counterparts (and by different
parties hereto in separate counterparts), each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
signature page to this Amendment by facsimile or other electronic transmission
(including, without limitation, by Adobe portable document format file (also
known as a “PDF” file)) shall be as effective as delivery of a manually signed
counterpart of this Amendment. The words “execution,” “executed,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Amendment or any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent; provided, further, that, without limiting the foregoing, upon
the request of the Administrative Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.
SECTION 9.    Governing Law.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.
SECTION 10. Miscellaneous.
This Amendment shall be subject to the provisions of Sections 8.05, 8.10, 8.11
and 8.12 of the Credit Agreement, each of which is incorporated by reference
herein, mutatis mutandis.









--------------------------------------------------------------------------------

14


SECTION 11. Release.
In consideration of, among other things, the Administrative Agent’s, the
Fronting Banks’ and the Lenders’ execution and delivery of this Amendment, each
Borrower, on behalf of itself and its agents, representatives, officers,
directors, advisors, employees, subsidiaries, affiliates, successors and assigns
(collectively, “Releasors”), hereby forever agrees and covenants not to sue or
prosecute against any Releasee (as hereinafter defined) and hereby forever
waives, releases and discharges, to the fullest extent permitted by law, each
Releasee from any and all claims (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, liens, warranties, damages and consequential damages, judgments,
costs or expenses whatsoever, that such Releasor now has or hereafter may have,
of whatsoever nature and kind, whether now existing or hereafter arising,
whether arising at law or in equity (collectively, the “Claims”), against any or
all of the Credit Parties in any capacity and their respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, agents, attorneys, advisors and
other representatives of each of the foregoing (collectively, the “Releasees”),
based in whole or in part on facts existing on or before the Amendment Effective
Date, that relate to, arise out of or otherwise are in connection with: (i) any
or all of the Loan Documents or transactions contemplated thereby or any actions
or omissions in connection therewith; or (ii) any aspect of the dealings or
relationships between or among the Borrowers, on the one hand, and any or all of
the Credit Parties, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof. The receipt
by any Borrower of any Advances or other financial accommodations made by any
Credit Party after the date hereof shall constitute a ratification, adoption,
and confirmation by such party of the foregoing general release of all Claims
against the Releasees that are based in whole or in part on facts existing on or
prior to the date of receipt of any such Advances or other financial
accommodations. In entering into this Agreement, each Borrower consulted with,
and has been represented by, legal counsel and expressly disclaims any reliance
on any representations, acts or omissions by any of the Releasees and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof. The provisions of
this Section 11 shall survive the termination of this Amendment, the Credit
Agreement, the other Loan Documents and payment in full of the Advances.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------

S-1
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


FIRSTENERGY TRANSMISSION, LLC
AMERICAN TRANSMISSION SYSTEMS,
INCORPORATED
MID-ATLANTIC INTERSTATE
TRANSMISSION, LLC
TRANS-ALLEGHENY INTERSTATE LINE
COMPANY




By    /s/ Steven R. Staub            
    Name: Steven R. Staub
    Title: Vice President and Treasurer



























































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-2


PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as a
Fronting Bank




By     /s/ Kelly Sarver            
Name: Kelly Sarver
Title: Vice President



[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-3


MIZUHO BANK, LTD., as a Lender






By     /s/ Raymond Ventura            
Name: Raymond Ventura
Title: Managing Director


[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-4


JPMORGAN CHASE BANK, N.A., as a Lender






By     /s/ Nancy R. Barwig            
Name: Nancy R. Barwig
Title: Executive Director


















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-5


MUFG BANK, LTD., as a Lender






By     /s/ Jeffrey P. Fesenmaier        
Name: Jeffrey P. Fesenmaier
Title: Managing Director


















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-6


THE BANK OF NOVA SCOTIA, as a Lender






By     /s/ David Dewar            
Name: David Dewar
Title: Director


















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-7






CITIBANK, N.A., as a Lender




By     /s/ Ashwani Khubani            
Name: Ashwani Khubani
Title: Managing Director / Vice President
















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-8






BARCLAYS BANK PLC, as a Lender




By     /s/ Sydney G. Dennis            
Name: Sydney G. Dennis
Title: Director

[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-9


CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a Lender






By     /s/ Anju Abraham            
Name: Anju Abraham
Title: Authorized Signatory


[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-10


ROYAL BANK OF CANADA, as a Lender






By     /s/ Justin Painter            
Name: Justin Painter
Title: Authorized Signatory


















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-11


MORGAN STANLEY BANK, N.A., as a Lender




By     /s/ Julie Hong                
Name: Julie Hong
Title: Authorized Signatory




















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-12


MORGAN STANLEY SENIOR FUNDING, INC., as a Lender




By     /s/ Julie Hong                
Name: Julie Hong
Title: Vice President


















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-13


SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By     /s/ Katie Lee            
Name: Katie Lee
Title: Director


















































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-14


TD BANK, N.A., as a Lender




By     /s/ Shannon Batchman            
Name: Shannon Batchman
Title: Sr. Vice President
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-15


U.S. BANK NATIONAL ASSOCIATION, as a Lender






By     /s/ Joe Horrigan            
Name: Joe Horrigan
Title: Managing Director    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-16


KEYBANK NATIONAL ASSOCIATION, as a Lender






By     /s/ Renee M. Bonnell            
Name: Renee M. Bonnell
Title: Senior Vice President
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-17


SANTANDER BANK, N.A., as a Lender






By     /s/ Andres Barbosa            
Name: Andres Barbosa
Title: Managing Director    






By     /s/ Zara Kamal            
Name: Zara Kamal
Title: Vice President
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-18


FIFTH THIRD BANK, as a Lender






By     /s/ Larry Hayes            
Name: Larry Hayes
Title: Director


[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-19


THE BANK OF NEW YORK MELLON, as a Lender






By     /s/ Richard K. Fronaplel, Jr.        
Name: Richard K. Fronaplel, Jr.
Title: Director
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-20


CITIZENS BANK, N.A., as a Lender






By     /s/ Stephen A. Maenhout        
Name: Stephen A. Maenhout
Title: Senior Vice President
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-21


THE HUNTINGTON NATIONAL BANK, as a Lender




By:     /s/ Martin H. McGinty        
Name: Martin H. McGinty    
    Title: Director    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]





--------------------------------------------------------------------------------

S-22


FIRST NATIONAL BANK OF PENNSYLVANIA,
as a Lender




By:     /s/ Jeffrey Kindler            
Name: Jeffrey Kindler
Title: Senior Vice President








[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Transmission, LLC
Revolving Credit Agreement]






--------------------------------------------------------------------------------



Schedule 1


Noncompliance Event


    Payment by FE in January 2019 to an individual (the “Individual”) or the
consulting firm related to such Individual of approximately $4.3 million in
connection with the termination of a purported consulting agreement (which had
been in place since 2013) and the conduct corresponding to such payment of such
consulting firm and the Individual (acting at the request or for the benefit of
FE as a consequence of receiving such payment) and of FE (or any of FE’s
directors, officers or employees) during the time period after such payment
during which the Individual was acting in any governmental or regulatory
capacity, in each case, as previously disclosed to the Administrative Agent and
the Lenders on or prior to the date hereof.   Following such payment, in
February 2019 such Individual was appointed (and assumed such position in April
2019) to a full-time role as an Ohio governmental official directly involved in
regulating The Cleveland Electric Illuminating Company, Ohio Edison Company and
The Toledo Edison Company, including with respect to distribution rates.


